— Appeal by the defendant from a judgment of the Supreme Court, Queens County (LeVine, J.), rendered December 7, 1990, convicting him of reckless endan*663germent in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The testimony adduced at trial established the identity of the defendant as the gunman who fired approximately nine shots at the complainants. There was also circumstantial evidence to establish his identity as the individual who had previously fired approximately five shots at one of the complainants.
We also find that any issues pertaining to the credibility of the prosecution witnesses were properly resolved by the jury. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Bracken, Harwood and Copertino, JJ., concur.